Case 9:20-bk-11208-MB    Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59      Desc
                         Main Document    Page 1 of 21


1    CHRISTOPHER E. PRINCE (SBN 183553)
       cprince@lesnickprince.com
2    MATTHEW A. LESNICK (SBN 177594)
3      matt@lesnickprince.com
     DEBRA E. CARDARELLI (SBN 272087)
4      dcardarelli@lesnickprince.com
     LESNICK PRINCE & PAPPAS LLP
5    315 W. Ninth Street, Suite 705
     Los Angeles, CA 90015
6    Telephone: (213) 493-6496
7    Facsimile: (213) 493-6596

8    Proposed Attorneys for Debtor in Possession
     Figueroa Mountain Brewing, LLC
9

10                         UNITED STATES BANKRUPTCY COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12                                  NORTHERN DIVISION
13

14   In re:                                        Case No. 9:20-bk-11208-MB
15                                                 Chapter 11
16   FIGUEROA MOUNTAIN BREWING, LLC,               DECLARATION OF JAIME
17                                                 DIETENHOFER IN SUPPORT OF
                                                   FIRST DAY MOTIONS
18
                        Debtor in Possession.
19
                                                   [Hearing to be set by Court]
20

21

22

23

24

25

26

27

28
Case 9:20-bk-11208-MB        Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59          Desc
                             Main Document    Page 2 of 21


1                            DECLARATION OF JAIME DIETENHOFER
2                  I, Jaime Dietenhofer, declare as follows:
3                  1.      I am a Managing Member and the Chief Executive Officer of
4    Figueroa Mountain Brewing, LLC, the Debtor in the above-captioned bankruptcy case
5    (the “Debtor” or “Fig Mountain”). I have personal knowledge of the facts set forth below
6    and, if called, could and would competently testify as to these facts.
7                  2.      On October 4, 2020 (the “Petition Date”), the Debtor filed a voluntary
8    petition for relief under chapter 11 of the Bankruptcy Code. [Docket No. 1.] The Debtor
9    continues to operate and manage its affairs as Debtor-in-possession pursuant to
10   sections 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or committee
11   has been appointed in the case.
12                                         BACKGROUND
13          3.     Fig Mountain is a “craft beer” company founded by my father, Jim
14   Dietenhofer, and me in 2010. 1 Opening Fig Mountain was a dream come true for my
15   father and me both, and it was something that we had talked about for years, as far back
16   as the 1990s. Founded as a single brewery, it has grown to four brewery-taprooms.
17   Two other brewery-taprooms are operated by separate (non-debtor) affiliates using the
18   Fig Mountain brand.
19          4.     My first serious exposure to craft beer was in college. I went to Whitman
20   college in Walla Walla, Washington. At the time, the craft beer industry was still in its
21   infancy. Although Southern California had very few craft breweries, the Pacific
22   Northwest was home to many of the country’s best and most innovative small breweries.
23

24

25
     1
      The term “craft beer” is not a legal term but rather a commonly used industry term without
26   a universally agreed upon meaning. Most industry players would likely accept the Brewers
27   Association’s definition: a company that makes beer that is small (making less than 6
     million barrels of beer annually) and independent (less than 25 percent owned by a non-
28   craft brewer). https://www.brewersassociation.org/statistics-and-data/craft-brewer-
     definition.
                                                   2
Case 9:20-bk-11208-MB       Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59            Desc
                            Main Document    Page 3 of 21


1
            5.     As I was nearing my graduation from Whitman, I asked my father to help
2
     me start a brewery near our home in the Central Coast. He refused, and he told me that
3
     he wanted me to continue my education. I agreed, and I enrolled in a Master’s degree
4
     program in Economics at UC Santa Barbara.
5
            6.     As I was nearing graduation at UC Santa Barbara, I asked my father again,
6
     and he turned me down again, saying that he wanted me to get more experience in
7
     business. I agreed, and in the year 2002, I graduated from Santa Barbara and moved to
8
     Los Angeles to start a custom garage improvement company, Garage Envy, Inc.
9
            7.     Garage Envy was successful, but I had not given up on my dream of
10
     starting a brewery with my father. If anything, running my own business gave me even
11
     more confidence that I could make it happen. My father seemed to share my growing
12
     enthusiasm. Over the next several years, we visited more than 140 breweries, talking to
13
     brewers and brewery owners about their successes and failures. I spent countless hours
14
     drafting and revising business plans and business models. We also developed our
15
     brand concept, deciding to name the brewery Figueroa Mountain -- after the locally-
16
     famous mountain we could see from our yard while I was growing up.
17
            8.     In 2008, we decided to go for it. We bought a building in Buellton and
18
     started construction. Our timing was not ideal because the financial crisis started at
19
     almost the same time as construction. But we overcame the challenges and opened our
20
     doors in 2010.
21
                                           Brewery Opens
22
            9.     When we opened, Fig Mountain was just a production brewery,
23
     manufacturing beer for wholesale. But word spread quickly among the fast-growing
24
     population of craft beer aficionados, and soon a steady stream of craft beer fans started
25
     showing up at the brewery asking to taste our beer. To serve this growing base of fans,
26
     we opened our first taproom (i.e., a retail location located on-site at the brewery).
27

28

                                                   3
Case 9:20-bk-11208-MB        Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59            Desc
                             Main Document    Page 4 of 21


1
            10.    Fig Mountain started with a modest but adequate fifteen barrel brewhouse
2
     system with four fermentation tanks. With four tanks, Fig Mountain’s maximum annual
3
     capacity was roughly 1,500 barrels (bbls), or about 345,000 bottles per year.
4
            11.    We had initially planned to grow into our capacity over two years. Instead,
5
     we maxed out in the first eight months. We think our success is largely because of the
6
     quality of our product: Fig Mountain is one of the most award-winning craft breweries in
7
     America, with more than 140 domestic and international awards. We have won 24
8
     awards at the Great American Beer Festival, more than any other brewery in the United
9
     States.
10
                                            Growing Pains
11
            12.    Over the years, Fig Mountain continued to grow rapidly, expanding
12
     capacity at its main facility and opening additional small production facilities with
13
     associated taprooms. In 2015, Fig Mountain entered into a tri-county (Santa Barbara,
14
     Ventura, San Luis Obispo) distribution agreement with Pacific Beverage Company, one
15
     of the premier craft beer distributors in California. With the anticipated growth in orders
16
     from Pacific Beverage, Fig Mountain started a large expansion project at its main
17
     production brewery. Our goal was to increase maximum annual capacity from 20,000
18
     bbls to 110,000 bbls (i.e., from 4.6 million bottles to 25.5 million bottles).
19
            13.    The expansion project was expected to take two years and cost
20
     approximately $4 million. Ultimately, it took twice as long and cost twice as much.
21
            14.    To finance the expansion, Fig Mountain took out a series of loans from
22
     Montecito Bank & Trust (“MB&T”). MB&T gave Fig Mountain an approximately $2.5
23
     million line of credit in or about May 2015. In April 2016, the term of the line of credit with
24
     MB&T was extended and the amount expanded to approximately $3.2 million. MB&T
25
     filed a UCC-1 Financing Statement on May 20, 2015 covering “[a]ll Inventory, Chattel
26
     Paper, Accounts, Equipment, General Intangibles, Contract Rights and Deposit
27
     accounts.”
28

                                                     4
Case 9:20-bk-11208-MB       Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59            Desc
                            Main Document    Page 5 of 21


1
            15.    Breweries have high fixed costs and low marginal costs. Real estate,
2
     startup construction costs, ongoing maintenance, equipment, fixed overhead, and
3
     production-independent payroll are significant portions of a brewery’s cost structure. On
4
     a per-unit basis, however, beer ingredients are relatively cheap. The raw ingredients for
5
     a single 16-oz. pint of beer (water, yeast, malt, hops) are roughly $2. At retail in a
6
     taproom, that same beer sells for $6 or more. At the same time, the fixed costs to make
7
     any beer at all can easily exceed a million dollars.
8
            16.    Given this basic cost structure, a brewery’s profitability is highly dependent
9
     on its ability to generate sales near to its production capacity. Broadly speaking, a
10
     brewery operating at one-third of its capacity or below will lose lots of money, and a
11
     brewery operating at two-thirds of capacity or above will make lots of money.
12
            17.    The delays in the expansion (and cost overruns) put Fig Mountain in the
13
     worst possible position. It had a 110,000 bbl cost structure with a 20,000 bbl production
14
     capacity. Almost by definition, Fig Mountain could not operate profitably during this time.
15
            18.    As a result, Fig Mountain fell behind on its obligations to MB&T, and MB&T
16
     issued a Notice of Default dated January 1, 2017. Fig Mountain and MB&T have entered
17
     into a series of formal forbearance agreements which have now expired. Separate from
18
     the formal forbearance agreements, MB&T has agreed to defer certain payments due to
19
     COVID-19.
20
                                        From Bad To Worse
21
            19.     With the business coming under increasing financial pressure, my father
22
     and I searched for a variety of options to obtain additional financing or an equity
23
     investment to complete the expansion. We found some assistance from Taylor Judkins,
24
     a local contractor who had recently purchased land adjacent to Fig Mountain’s
25
     headquarters. Mr. Judkins (directly and through his company, DTJ Development, LLC)
26
     agreed to make an equity investment and to replace the project’s general contractor. As
27
     the cost overruns continued, DTJ Development loaned Fig Mountain approximately $2.5
28

                                                   5
Case 9:20-bk-11208-MB        Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59            Desc
                             Main Document    Page 6 of 21


1
     million to finance completion of the project. To this day, the project is not fully
2
     completed. The brewhouse is fully operational, so the brewery has significantly
3
     expanded capacity. But certain improvements remain unfinished, such as installation of
4
     six additional fermentation and finishing tanks as well as electrical upgrades that would
5
     allow us to access municipal power (saving $250,000 per year in on-site generation
6
     costs).
7
               20.   Unfortunately, dramatically expanding capacity did not solve Fig Mountain’s
8
     financial problems: the MB&T loan was still in default, and the years of losses left Fig
9
     Mountain without enough operating capital to expand production. Although the cost of
10
     ingredients for a single beer is small, when capacity reaches 110,000 bbls, those
11
     ingredients must be purchased by the truckload. Fig Mountain was blessed with
12
     significant demand, and it had finally built out the brewery capacity to meet that demand,
13
     but now it didn’t have enough money to make the beer.
14
               21.   My father and I continued to look for someone to loan or invest money for
15
     operating capital. I reached out to Todd Enright of White Winston Select Asset Funds in
16
     Boston, whom I had been introduced to several years earlier as a potential investor. Mr.
17
     Enright told me that he could put together a plan to refinance the MB&T loan and provide
18
     operating capital. At the time, he seemed knowledgeable about the industry and
19
     optimistic about Fig Mountain’s prospects.
20
               22.   Fig Mountain’s outside counsel and I spent many months working out a
21
     term sheet for a refinancing of the MB&T loan and a working capital line of credit. Mr.
22
     Enright met with us multiple times and also met with MB&T to negotiate a loan purchase
23
     agreement.
24
               23.   Around this same time, my father was diagnosed with Non-Hodgkin’s
25
     Lymphoma. It was aggressive and incurable. I spent the last month’s of my father’s life
26
     shuttling between the Santa Barbara cancer center and Fig Mountain headquarters,
27

28

                                                    6
Case 9:20-bk-11208-MB       Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59           Desc
                            Main Document    Page 7 of 21


1
     hoping and praying that I could save my father’s life and the business we had built
2
     together.
3
            24.    My father died on July 20, 2019. I was devastated and desperate to make
4
     some deal that would preserve his legacy. Mr. Enright, despite repeated assurances
5
     over many months, never came through on his promises to refinance the MB&T loan.
6
     Instead, he proposed that White Winston give Fig Mountain a $750,000 bridge loan. At
7
     the time, Mr. Enright and I both knew that this was not a sufficient amount of operating
8
     capital. I estimated the company would need about $2 million, and I conveyed that to
9
     Mr. Enright. And, of course, the bridge loan did nothing to address the MB&T loan
10
     default. Mr. Enright assured me, however, that the bridge loan was merely an interim
11
     step on the way to a larger transaction.
12
            25.    Mr. Enright flew to California around July 24. We signed the loan
13
     documents on July 26, one day before my father’s funeral. The loan was secured by
14
     liens on substantially all of Fig Mountain’s assets, though junior to MB&T on everything
15
     except inventory. My mother and I also personally guaranteed the loan and pledged our
16
     membership interests in Fig Mountain as collateral. I discovered later that White
17
     Winston had filed a UCC-1 financing statement with respect to Fig Mountain many
18
     months earlier. I do not recall consenting to that filing.
19
            26.    In hindsight, I believe that Mr. Enright never intended to refinance the
20
     MB&T loan and never intended to supply sufficient operating capital to the company. I
21
     think he was taking advantage of my grief and desperation to gain leverage over the
22
     company and force it into bankruptcy for his own purposes. At the time, however, I
23
     believed Mr. Enright’s assurances, and I agreed to the White Winston terms.
24
                          Todd Enright and White Winston Take Control
25
            27.    Mr. Enright insisted that Fig Mountain hire him as a consultant, at a rate of
26
     $695 per hour, to try to help fix the company’s financial situation. In the guise of acting
27
     as a consultant, Mr. Enright installed two advisors in an operational capacity at the
28

                                                    7
Case 9:20-bk-11208-MB        Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59        Desc
                             Main Document    Page 8 of 21


1
     company, Alan Newman (marketing) and Steve Hood (interim Chief Operation Officer).
2
     White Winston negotiated their compensation and directed Fig Mountain to pay it. Mr.
3
     Newman and Mr. Hood worked with me and others at Fig Mountain to develop a
4
     business plan and financial model to establish the amount of working capital necessary
5
     to get Fig Mountain to a break-even point.
6
            28.    Although this amount was developed in consultation with White Winston’s
7
     own hand-selected personnel, White Winston never agreed to fund adequate operating
8
     capital. Instead, White Winston consistently funded less than the amount required. I
9
     now realize that this was intentional: Mr. Enright intended that the company always
10
     operate at the edge of insolvency so that he could extract ever more concessions from
11
     me and the company.
12
            29.    During this time, White Winston exercised utter control over the company
13
     and its operations. As a condition of the loan, White Winston opened a “lockbox”
14
     account at a bank in Boston, Boston Private. White Winston maintained sole control
15
     over the account. Our written agreement required White Winston to give us viewing
16
     rights, but White Winston never gave them to us.
17
            30.    As a condition of the loan, White Winston required all payments from
18
     wholesale customers to go into the lockbox account. At the time, White Winston allowed
19
     Fig Mountain to maintain separate bank accounts for our taprooms, i.e., retail sales.
20
     Generally, operating expenses (other than raw material expenses) were being paid from
21
     the taproom accounts.
22
            31.    For raw materials purchases, White Winston required Fig Mountain to
23
     submit “drawdown requests” on a weekly basis. White Winston would frequently refuse
24
     to fully fund drawdown requests. Almost immediately, this caused serious problems for
25
     operations. Because it takes several weeks to brew beer, a lack of raw materials and
26
     the inability to plan hindered Fig Mountain’s ability to fulfill orders.
27

28

                                                     8
Case 9:20-bk-11208-MB        Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59          Desc
                             Main Document    Page 9 of 21


1
            32.     In addition to its control over Fig Mountain’s primary revenue (via the
2
     lockbox) and its purchase of raw materials (via drawdown requests), White Winston’s
3
     consultants, Mr. Newman and Mr. Hood, were physically present at Fig Mountain
4
     headquarters. They made and enforced various operational changes in near daily
5
     consultation with Mr. Enright. This included hiring and firing of personnel, budgeting,
6
     marketing decisions, package design and even altering the décor at Fig Mountain’s
7
     taprooms. Ultimately, White Winston also selected, recruiting and negotiated the
8
     compensation package of Fig Mountain’s president. As a practical matter, nearly every
9
     operational decision at Fig Mountain was made with Mr. Enright’s knowledge and either
10
     explicit or tacit approval.
11
            33.     By exercising operational control and keeping Fig Mountain on the edge of
12
     financial collapse, Mr. Enright extracted ever more concessions while also working
13
     behind the scenes to strengthen White Winston’s leverage over the company. In a
14
     series of transactions, White Winston purported to acquire several million dollars of Fig
15
     Mountain’s unsecured debt while rolling it up into Fig Mountain’s purported loan balance
16
     with White Winston. Each time White Winston purported to acquire these unsecured
17
     debts and increase Fig Mountain’s loan balance, White Winston would charge Fig
18
     Mountain exorbitant loan fees. White Winston would also often demand that Fig
19
     Mountain and I sign a forbearance agreement purporting to waive a variety of rights and
20
     release any claims against White Winston for its prior conduct.
21
            34.     In January 2020, Mr. Enright travelled to Buellton to meet with me and
22
     White Winston’s on-site consultants. He told me that he wanted Fig Mountain to file for
23
     bankruptcy. I later saw on White Winston’s list of charges that he had placed a $5,000
24
     retainer with the bankruptcy firm of Levene, Neale, Bender Yoo and Brill, LLP. I have
25
     never spoken with any attorney at that firm, but I presume that Mr. Enright wanted to
26
     select Fig Mountain’s bankruptcy counsel to better control the bankruptcy process.
27

28

                                                   9
Case 9:20-bk-11208-MB      Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59            Desc
                           Main Document    Page 10 of 21


1
            35.    I told Mr. Enright that I did not want the company to file bankruptcy at that
2
     time. Mr. Enright told me I had no choice and that White Winston would no longer fund
3
     any company operations. Shortly thereafter, White Winston stopped paying its on-site
4
     consultants, and they left the company.
5
            36.    Not wanting to file for bankruptcy at that time, my mother loaned $400,000
6
     into the busines to fund operations.
7
                                            Crisis Point
8
            37.    After the meeting in January, Mr. Enright became less communicative.
9
     Prior to that meeting, I would receive multiple emails and/or phone calls from Mr. Enright
10
     every day; afterwards, for a period of time, I would only hear from him occasionally.
11
            38.    Shortly before the COVID-19 lockdown began, Mr. Enright contacted me to
12
     find out whether we were going to file for bankruptcy. When I told him about my
13
     mother’s loan, he demanded that the amount be rolled into his loan balance. He also
14
     contacted our largest customer, Pacific Beverage Distribution, and convinced them to
15
     pay in advance – with the money paid directly to White Winston. White Winston would
16
     never release adequate funds for the company to generate positive cash flow.
17
            39.    White Winston required the company to report its individual expenditures in
18
     advance. Accordingly, Fig Mountain prepared weekly reports of checks to be written and
19
     transmitted them to Mr. Enright for approval. White Winston then promised to fund Fig
20
     Mountain’s expenses by transferring money from the lockbox account into an operating
21
     checking account at that same bank.
22
            40.    I soon discovered, however, that Mr. Enright did not intend to honor his
23
     promise to fund normal operating expenses. Soon, I discovered that checks which had
24
     been submitted to White Winston for approval would occasionally be returned for
25
     insufficient funds. I was informed by Mr. Enright that he reserved the right to reject
26
     checks – even after they had already been issued – and even though they were for
27
     expenses required to operate the company and make beer.
28

                                                   10
Case 9:20-bk-11208-MB       Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59            Desc
                            Main Document    Page 11 of 21


1
            41.    The company was in a downward spiral, and it fell further and further
2
     behind to its vendors and other creditors. Then, the COVID-19 epidemic hit, and the
3
     State ordered all taprooms closed.
4
            42.    After Congress passed the CARES Act, Fig Mountain applied for and
5
     received an approximately $900,000 PPP loan. White Winston “swept” approximately
6
     $600,000 of PPP loan proceeds in June, despite repeated assurances from Mr. Enright
7
     that they would not do so. Again, Fig Mountain found itself with no operating capital and
8
     at the mercy of White Winston.
9
            43.    As he had done several times before, Mr. Enright contacted me and
10
     threatened the company, me, and my family with a variety of dire financial (and, in some
11
     instances, physical) consequences. He demanded that I sign another forbearance
12
     agreement that did nothing for Fig Mountain but contained clauses seeking to release
13
     White Winston and himself from all liability. At that point, I realized that Mr. Enright
14
     would never permit the company to succeed, and I refused to sign the forbearance
15
     agreement.
16
            44.    In response, on August 24, 2020, White Winston sued Fig Mountain, me,
17
     and my mother (as guarantors) in federal court in Boston for an alleged loan balance of
18
     over $9.5 million dollars. Based on the company’s reconciliations, at no point has the
19
     actual out-of-pocket loan balance exceeded $900,000. After it swept Fig Mountain’s
20
     PPP loan proceeds, White Winston had collected approximately $500,000 more than it
21
     had ever funded.
22
            45.    Fig Mountain’s entire business relationship with White Winston has lasted
23
     only slightly more than a year. During that time, White Winston has charged Fig
24
     Mountain more than $1 million dollars in interest and fees. It has also charged Fig
25
     Mountain an additional $1 million plus in legal fees and “consulting and monitoring” fees
26
     as well as reimbursement charges for Todd Enright’s travel. A notable example: For a
27
     meeting in January 2020, White Winston charged Fig Mountain $2,000 for Mr. Enright’s
28

                                                    11
Case 9:20-bk-11208-MB         Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59            Desc
                              Main Document    Page 12 of 21


1
     airfare to LAX, $900 for Enright to be chauffeur-driven to Buellton, more than $1,800 for
2
     a one-night hotel stay at the Four Seasons in Los Angeles, over $900 for meals, more
3
     than $1,100 in “other” travel expenses, including a $700 charge for private car storage.
4
     The same night that Mr. Enright stayed at the Four Seasons, White Winston also
5
     charged Fig Mountain for a one-night stay at hotel in Connecticut plus $653 in meals.
6
                                             DIP Financing
7
            46.       To operate, Fig Mountain needs cash, but White Winston has made it
8
     abundantly clear that it will never allow Fig Mountain to obtain the cash necessary to
9
     operate.
10
            47.       To operate and restructure its finances, Fig Mountain has negotiated a DIP
11
     Loan Agreement with Creekstone LLC, an investment vehicle for a fund based in New
12
     York. The proposed DIP Loan would provide the Debtor with up to $1.4 million to be
13
     used for the Debtor’s operations and expenses during the bankruptcy case. The DIP
14
     Loan Agreement provides that the Debtor will request advances of funds from
15
     Creekstone as needed.
16
            48.       The proposed DIP Loan will provide the Debtor with sufficient funds to pay
17
     its continuing expenses necessary for the operation of its business during the pendency
18
     of this case. I believe that the interests of creditors and other parties in interest will be
19
     served under the DIP Loan. Any debt incurred will be used to maintain business
20
     operations and pay costs associated with the bankruptcy case to enable the Debtor to
21
     reorganize and propose a plan that would offer creditors more than they would receive in
22
     a liquidation.
23
            49.       The DIP Loan will provide new liquidity to the Debtor and will enable the
24
     Debtor to (a) minimize disruption to its business and ongoing operations, (b) preserve
25
     and maximize the value of the Debtor’s estate for the benefit of all the Debtor’s
26
     stakeholders, (c) avoid immediate and irreparable harm to the Debtor, its creditors, its
27
     business, its employees and its assets, and (d) permit the Debtor to propose a plan of
28

                                                     12
Case 9:20-bk-11208-MB         Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59         Desc
                              Main Document    Page 13 of 21


1
     reorganization that will offer more to creditors than if the Debtor were to cease operating
2
     and liquidate.
3
            50.       Such financing is the sole means of preserving and enhancing the Debtor’s
4
     going-concern value. Indeed, without the proposed DIP Loan, the Debtor will not be able
5
     to meet its direct operating expenses, including payroll, and the Debtor will suffer
6
     irreparable harm.
7
            51.       The terms and conditions of the DIP Agreement, including the fees and
8
     expenses, are fair and reasonable and were negotiated by the parties in good faith and
9
     at arm’s length.
10
            52.       Creekstone has agreed to provide the financing without “priming” any pre-
11
     petition liens. The DIP Loan proceeds will be secured by a first-priority lien on post-
12
     petition collateral and a junior lien on pre-petition collateral.
13
                             The Debtor’s Employees & Payroll Practices
14
            53.       The Debtor employs approximately 77 individuals— 3 insider employees
15
     [me, Stephan Almaraz (the President), and Jen Pommier (the Controller)] and 74 non-
16
     insider employees, of which approximately 63 are paid on an hourly basis and 11 are
17
     salaried employees. Many of these individuals have specific and hard-to-replace skills
18
     and knowledge of the Debtor’s operations, and keeping them is essential to the Debtor’s
19
     ability to operate its business as a going concern.
20
            54.       The Debtor pays its employees twice a month. It issues paychecks on the
21
     20th for the pay period covering the 1st through the 15th of every month and on the 5th of
22
     the month for the pay period covering the 16th through the end of the prior month. The
23
     total payroll for the period of September 16-30, 2020, that would customarily be paid on
24
     October 5, 2020 is approximately $110,000 for non-insider employees.
25
            55.       In addition, the Debtor’s employees have accrued varying amounts of pre-
26
     petition vacation and leave benefits. None of the employees is owed more than $13,650
27
     in pre-petition wages and benefits.
28

                                                     13
Case 9:20-bk-11208-MB      Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59             Desc
                           Main Document    Page 14 of 21


1
            56.    Some of the payroll checks from the prior pay period have not cleared as of
2
     the Petition Date.
3
            57.    In the highly competitive craft brewery business, Fig Mountain must
4
     maintain its specially trained and knowledgeable staff. Fig Mountain must be able to pay
5
     employee wages and honor accrued vacation and benefits in the ordinary course of
6
     business, or the staff will almost certainly leave and find employment elsewhere.
7
     Moreover, even if Fig Mountain is able to replace any staff that leave, the turnover will
8
     almost assuredly have an impact on the service and quality associated with Fig
9
     Mountain’s performance. To maintain employee morale and to prevent employee
10
     attrition and the accompanying disruption to its business, Fig Mountain believes it must
11
     pay or honor its non-insider employees’ pre-petition wage and vacation and leave
12
     benefits up to the amount authorized in Section 507.
13
            58.    If the Emergency Motion of Debtor for Order Authorizing Debtor to Pay and
14
     Honor Prepetition Wages, Salaries and Other Compensation and Benefits is granted, the
15
     source of funds to be used to pay and/or honor the pre-petition wages and accrued
16
     vacation and leave benefits of the employees will be the DIP Loan.
17
                                                Taxes
18
            59.    In the ordinary course of business, the Debtor incurs certain tax liability,
19
     including for sales tax, payroll tax, state and federal beer manufacturing taxes, and
20
     property taxes. Certain taxes attributable to the pre-petition period have accrued and will
21
     not come due or be processed until after the Petition Date.
22
            60.    The Debtor collects sales taxes that are paid to the State of California on a
23
     quarterly basis and are due at the end of the month following the quarter. Thus, sales
24
     taxes collected during the third quarter of 2020 in the amount of approximately $69,000
25
     have not yet been paid to the State and will come due on October 31, 2020.
26
            61.    The Debtor is also liable for federal beer manufacturing taxes paid to the
27
     Alcohol and Tobacco Tax and Trade Bureau (TTB) and state beer manufacturing taxes
28

                                                   14
Case 9:20-bk-11208-MB       Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59              Desc
                            Main Document    Page 15 of 21


1
     paid to the California Department of Tax and Fee Administration (CDTFA). Federal beer
2
     manufacturing taxes are collected monthly and come due on the 15th day after the end
3
     of every month. Accordingly, beer manufacturing taxes for the month of September in
4
     the approximate amount of $9,000 are not yet paid and will come due on October 15,
5
     2020. State beer manufacturing taxes are paid on a quarterly basis and are due on the
6
     15th day of the month following the quarter. Thus, taxes for the third quarter of 2020 are
7
     due on October 15, 2020. They are being reported and have not yet been paid. They
8
     are anticipated to total approximately $32,000.
9
            62.    Payroll taxes are paid at the time that payroll is processed on the 20th and
10
     5th of every month. Accordingly, payroll taxes associated with the pay period from
11
     September 16 to September 30th in the approximate amount of $110,000 for non-insider
12
     employees have not yet been paid. Nor have taxes associated with the pay period of
13
     October 1 to October 15.
14
            63.    Lastly, property taxes in the approximate amount of $120,000 for four
15
     properties owned by Fig Mountain will come due to the County of Santa Barbara in
16
     approximately June 2021. A portion of the property tax liability will be attributable to the
17
     pre-petition period from July 1, 2020 to the Petition Date.
18
            64.    Any failure to pay the taxes and fees could materially disrupt Fig
19
     Mountain’s operations because the authorities may initiate audits, which would divert the
20
     company’s attention away from business operations and a successful reorganization.
21
     Further, the authorities could pursue other penalties, including fees, interest, or license
22
     revocation.
23
                                                 Utilities
24
            65.    Listed below are the names of the Utility Companies that are currently
25
     providing utility services to the Debtor, the type of utility services provided by the Utility
26
     Companies, the account numbers with the Utility Companies, and the amount of the
27

28

                                                     15
Case 9:20-bk-11208-MB       Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59     Desc
                            Main Document    Page 16 of 21


1
     cash deposit proposed to be paid to each of the Utility Companies as adequate
2
     assurance of payment:
3                                                                         Proposed Cash
       Utility Company              Service       Account No.                Deposit
4
       Pacific Gas & Electric       Electricity   0809075473-3               $5,845.95
5
       Pacific Gas & Electric       Electricity   3244986606-3               $1,425.16
6
       Pacific Gas & Electric       Electricity   1253422886-6               $3,445.92
7
       Pacific Gas & Electric       Electricity   5424292423-8                $841.60
8
       Pacific Gas & Electric       Electricity   0226088516-1               $2,599.31
9
       Southern California Gas      Gas           10495093865                $3,716.61
10
       Southern California Gas      Gas           09953373470                 $102.58
11
       Southern California Edison   Electricity   3-040-3454-58              $2,572.54
12
                                                  3-040-3455-10
13
       City of Buellton             Water         02-15700-005               $7,569.94
14
                                                  02-15800-003
15
                                                  02-16500-003
16
                                                  02-16600-002
17
       Comcast                      Internet      8155700030227170            $130.49
18
       Comcast                      Internet      8155700061441910            $125.64
19
       Comcast                      Internet      8155700030225453            $503.96
20
       Comcast                      Internet      8155700040227540            $553.28
21
       Comcast                      Internet      8155700030213980             $37.95
22
       COX Communications           Internet      001-3011-027084201          $732.19
23

24     Waste Management             Trash         18-29527-13003              $359.69

25     MarBorg Industries           Trash         5-2289 0                    $283.12

26     MarBorg Industries           Trash         5-1399 8                    $930.93

27     TOTAL                                                                $31,776.86

28

                                                  16
Case 9:20-bk-11208-MB      Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59             Desc
                           Main Document    Page 17 of 21


1
           66.    The proposed cash deposit for each Utility Company represents the
2
     approximate average payment for the last 3 months for that particular utility.
3
           67.    The source of the funds to be used to pay the proposed Cash Deposits to
4
     the Utility Companies will be the DIP Loan. In addition to the Cash Deposits, the Utility
5
     Companies will be kept current on all post-petition amounts payable to such Utility
6
     Companies.
7
                         Customer Obligations And Loyalty Programs
8
           68.    Since opening its doors in 2010, the Debtor has sold Gift Cards in various
9
     amounts, starting at a minimum of $1, in the ordinary course of its business, that are
10
     valid toward future purchases at the brewery, website, or taprooms. Customers can
11
     purchase Gift Cards by submitting a request at the following website
12
     https://figueroamountainbrewingco.alohaenterprise.com/memberlink/GiftCards.html,
13
     contacting the Debtor via telephone, or purchasing them in person. Gift Cards have also
14
     occasionally been issued to customers based on customer service issues or as part of a
15
     promotion. All Gift Cards are non-returnable and non-refundable. The Gift Cards are
16
     sold to individual customers, and I believe that any particular Gift Card does not exceed
17
     $3,025 in value. As of the Petition Date there is no more than approximately $20,000
18
     worth of unredeemed Gift Cards outstanding.
19
           69.    Fig Mountain also participates in an annual membership program called the
20
     "Mug Club" whereby members pay an annual fee to obtain certain discounts and other
21
     benefits (the "Mug Club Memberships"). For an annual fee of $150.00, customers can
22
     become members of the "Mug Club" loyalty program, which entitles them to certain
23
     benefits, including $2 off mugs every Monday in the Fig Mountain taprooms, 15% off
24
     beer to-go orders and merchandise, specials around the time of a customer's birthday,
25
     and various other benefits, including occasional promotions exclusive to Mug Club
26
     members. Membership fees for the Mug Club are paid to Figueroa Mountain Mug Club,
27
     LLC, a separate affiliate that operates a membership loyalty program for Fig Mountain
28

                                                  17
Case 9:20-bk-11208-MB       Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59             Desc
                            Main Document    Page 18 of 21


1
     and its affiliate-owned taprooms. Fig Mountain honors certain Mug Club member
2
     discounts and other privileges at its own taprooms. Fig Mountain does not pay the Mug
3
     Club for operating the program, and the Mug Club does not pay Fig Mountain for
4
     honoring the discounts. The loyalty program benefits Fig Mountain by creating customer
5
     loyalty and driving business.
6
            70.     There are approximately 1,500 "Mug Club" members with current annual
7
     memberships, and the Debtor approximates that it provides approximately $15,000 worth
8
     of discounts through the Mug Club annually.
9
            71.    Fig Mountain has received certain orders, for which customers have paid
10
     but which Fig Mountain has not yet fulfilled (the "Prepaid Orders"). Fig Mountain accepts
11
     orders for beer, including 6-packs, cases of beer, and special bottle packs, through its
12
     website, which are fulfilled via mail, typically within 3 days after the order is placed (the
13
     "Mail Orders"). Fig Mountain also sells beer to certain distributors, including Pacific
14
     Beverage, who prepay for product. These pre-payments have been directed to White
15
     Winston, and we are in the process of reconciling payments with orders to determine
16
     whether any prepaid orders remain unfulfilled.
17
            72.    The Gift Cards, Mug Club Memberships, and Mail Orders are to individuals
18
     for their personal consumption, and the Debtor believes the pre-petition obligations due
19
     to the customers on an individual basis will likely not exceed the individual priority
20
     amount of $3,025.
21
            73.    The Debtor has honored the Gift Cards, Mug Club Memberships, and
22
     Prepaid Orders in the ordinary course of business, and their validity is expected and
23
     relied upon by the Debtor and its customers. If the Debtor is unable to honor its
24
     obligations, the Debtor risks losing certain customers to its competitors, and it will suffer
25
     losses that could harm its prospects for a successful organization. In the highly
26
     competitive brewery business, it is necessary for the Debtor to avoid alienating
27
     customers and to maintain customer loyalty. In the modern day of social media,
28

                                                    18
Case 9:20-bk-11208-MB        Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59        Desc
                             Main Document    Page 19 of 21


1
     customers dissatisfied with the service and quality can post harmful reviews that may
2
     cause additional damage to the Debtor and its reputation. Honoring the Gift Cards, Mug
3
     Club Memberships, and Prepaid Orders, on the other hand, will help to ensure the
4
     success of the Debtor pending its reorganization and maximize the estate’s assets to the
5
     benefit of its creditors.
6
            Extension of Time To File Schedules and Statement of Financial Affairs
7
            74.     I and other Fig Mountain staff have been working to compile and analyze
8
     information needed to complete the Schedules and Statement of Financial Affairs
9
     (together, “Schedules”), Fig Mountain needs additional time to complete the Schedules
10
     accurately. Although Fig Mountain is not an enormous company, it has a large number of
11
     creditors (which can be seen from the Mailing Matrix filed with the Petition). At the same
12
     time, the company has only a few employees sufficiently familiar with the books and
13
     records to prepare the Schedules, address the company’s business and financial issues
14
     and work on the first-day motions. Most employees are involved with the production and
15
     sale of beer and operating the taprooms.
16
     ///
17

18

19

20

21

22

23

24

25

26

27

28

                                                  19
9:20-bk-11208-MB   Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59
                   Main Document    Page 20 of 21
            Case 9:20-bk-11208-MB                  Doc 2 Filed 10/05/20 Entered 10/05/20 13:44:59                                      Desc
                                                   Main Document    Page 21 of 21



                                              PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Lesnick Prince & Pappas LLP, 315 W. Ninth St., Suite 705, Los Angeles, CA 90015

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF JAIME DIETENHOFER IN
SUPPORT OF FIRST DAY MOTIONS will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/05/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Brian D Fittipaldi brian.fittipaldi@usdoj.gov
    •   Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
    •   United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)            , I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)10/05/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

            PERSONAL DELIVERY
            Honorable Martin R. Barash
            21041 Burbank Blvd., Suite 342
            Woodland Hills, CA 91367

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  10/05/2020                     Janet A. Mack                                                   /s/Janet A. Mack
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
